DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recited: “the at least one coolant supply channel includes a main coolant channel and at least one pair of branch coolant channels disposed on opposite sides of the main coolant channel, the main coolant channel extending axially through an end of the shaft, the at least one pair of branch coolant channels extending radially from the main coolant channel to the first and second air gaps through an outer radial surface of the shaft”, which appeared to be corresponding to the embodiment of Fig.1.
However, claim 13 (which claim 16 depends upon) was amended to be corresponding to embodiment of Fig.2 in which the coolant supply channel extending through the stator. Therefore, because embodiment of Fig. 1 and 2 are mutually exclusive and the original disclosure does not disclose the supply channel to be in shaft together with stator, such limitation in claim 16 is new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. 
Claim 17 is rejected for the same reason as well as its dependency on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al. (US 2015/0349608 A1).
RE claim 13, Tsutsumi teaches an axial flux motor 1 (Fig.1 and ¶ 25) comprising: a housing 61; a shaft 4 rotatably mounted within the housing 61 and having a longitudinal axis; a rotor 3 fixed to the shaft for rotation therewith, the rotor 3 including a first part 3 and a second part 3; a stator 2 (stator 2 can include end plate 62) disposed between the first and second parts 3 of the rotor 3 and spaced apart from the rotor 3 along the longitudinal axis of the shaft to yield a first air gap (G1) between the stator 2 and the first part 3 of the rotor 3 and a second air gap (G2) between the stator and the second part of the rotor; and at least one coolant supply channel 8 extending through the stator (see Fig.2 for channel 8 extend through end plate part 62 of the stator) and configured to supply coolant flow to the first and second air gaps (G1, G2 (Fig.2 and ¶ 35, 37 for coolant flow out of supply holes 82 into a space on lateral portion of the rotor 3). 
[AltContent: textbox (G2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (G1)]
    PNG
    media_image1.png
    1015
    648
    media_image1.png
    Greyscale

RE claim 10/13, Tsutsumi teaches at least one coolant return channel 9 extending through the housing 61 and configured to receive coolant after the coolant flows through first and second air gaps (¶ 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (JPS59127556A) in view of Tsutsumi et al. (US 2015/0349608 A1).
RE claim 1, Kanayama teaches an axial flux motor 1 (Fig.1) comprising: a housing 2; a shaft 3 rotatably mounted within the housing 2 and having a longitudinal axis (Fig.1); a rotor 7 fixed to the shaft 3 for rotation therewith; a stator 11 spaced apart from the rotor 7 along the longitudinal axis of the shaft  3 to yield at least one air gap (G1 or G2, see annotated Fig.1) between the stator 11 and the rotor 7, at least one coolant supply channel 19 extending through the shaft 3 and configured to supply coolant flow to the at least one air gap (G1, G2), wherein the at least one air gap has a first axis and at least one coolant return channel 34 extending through the housing 2 and configured to receive coolant after the coolant flows through the at least one air gap (Fig.1), wherein the at least one coolant return channel has a second axis (Fig.1).
[AltContent: arrow][AltContent: textbox (G1, G2)][AltContent: arrow]
    PNG
    media_image2.png
    664
    767
    media_image2.png
    Greyscale


Kanayama does not teach the second axis (axis of the return channel) that is aligned with the first axis.
Tsutsumi teaches the second axis (axis of the return channel 9) that is aligned with the first axis (axis of gap G), doing so allows the coolant to efficiently exit the housing without transmitting the thermal energy to other component of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama by having the second axis (axis of the return channel) that is aligned with the first axis, as taught by Tsutsumi, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere rearrangement of part in an invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

RE claim 2/1, Kanayama in view of Tsutsumi has been discussed above. Kanayama further teaches the rotor 7 includes a permanent magnet 10 that generates a magnetic flux that extends along the longitudinal axis of the shaft (see Fig.1).

RE claim 3/1, Kanayama in view of Tsutsumi has been discussed above. Kanayama further teaches the rotor 7 includes a first part 8a and a second part 8b; the stator 11 is disposed between the first and second parts (8a, 8b) of the rotor 7 in an axial direction parallel to the longitudinal axis of the shaft 3; and the at least one air gap includes a first air gap disposed between the first part 8a of the rotor 7 and the stator 11 and a second air gap disposed between the second part 8b of the rotor 7 and the stator 11 (Fig.1).

RE claim 5/1, Kanayama in view of Tsutsumi has been discussed above. Kanayama further teaches the at least one coolant supply channel includes a main coolant channel 19 and at least one branch coolant channel 26, the main coolant channel 19 extending in an axial direction of the shaft 3 through an end thereof, the at least one branch coolant channel 26 extending in a radial direction of the shaft 3 from the main coolant channel 19 to the at least one air gap through an outer radial surface of the shaft 3 (Fig.1).

RE claim 6/5, Kanayama in view of Tsutsumi has been discussed above. Kanayama further teaches the at least one branch coolant channel 26 includes a pair of branch coolant channels 26 disposed on opposite sides of the main coolant channel 19 (Fig.1).

RE claim 11/1, Kanayama in view of Tsutsumi has been discussed above. Kanayama further teaches the at least one coolant return channel 34 is radially outward of the at least one air gap (G1, G2) (furthermore, see Tsutsumi’s Fig.2).

RE claim 12/1, Kanayama in view of Tsutsumi has been discussed above. Kanayama further teaches a sump 38 configured to collect coolant flowing through the at least one coolant return channel 34 (Figs.1, 2); and a pump operable to send coolant through the at least one coolant supply channel 19 (Figs.1, 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Woolmer et al. (US 2018/0026500 A1).
RE claim 14/13, Tsutsumi has been discussed above. Tsutsumi further teaches the rotor includes permanent magnet (not shown, see ¶ 27 for ferrite magnet and neodymium magnet).
Tsutsumi does not teach the each of the first part 3 and second part 3 include first/second permanent magnets that generating a magnetic flux that extends along the longitudinal axis of the shaft.
Woolmer teaches each of the first part 14a and second part 14b include first/second permanent magnets 24a, 24b that generating a magnetic flux (N/S) that extends along the longitudinal axis 20 of the shaft (Fig.1 and ¶ 37), doing so formed a magnetic circuit which link the stator and rotor such that the rotor can be rotated about the axis (¶ 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsutsumi by having first/second permanent magnets that generating a magnetic flux that extends along the longitudinal axis of the shaft, as taught by Woolmer, for the same reasons as discussed above.

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 19/13, the prior-art does not teach, inter alia, the housing defines an annular coolant jacket disposed radially outward of the stator; and the at least one coolant supply channel includes a main coolant channel and at least one pair of branch coolant channels, the main coolant channel extending axially through the housing from one side thereof to the annular coolant jacket, the at least one pair of branch coolant channels extending radially inward from the annular coolant jacket through the housing and the stator and extending axially through the stator in opposite directions to the first and second air gaps.
Claims 20 and 21 are allowable for their dependency on claim 19.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834